Citation Nr: 1414554	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  12-13 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran initially submitted a claim for service connection for PTSD.  However, the evidence of record also indicates the Veteran has been diagnosed with other acquired psychiatric disorders, including an anxiety disorder.  VA must consider alternate psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has amended the issue on appeal as reflected above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  He has submitted evidence in the form of a VA fee basis evaluation noting a diagnosis of "PTSD of acute onset directly related and due to traumatic war experience lived in Vietnam."  Unfortunately, this hand-written evaluation report does not indicate whether the diagnosis of PTSD conforms to the DSM-IV criteria, nor does it note the author's credentials.  However, it does provide an indication that the Veteran may suffer from PTSD due to hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f) (2013).

The Veteran was provided a VA examination in October 2010.  Unfortunately, the examination report is internally inconsistent, and does not provide the information necessary to allow the Board to adjudicate the instant claim.  For example, the examination report notes the Veteran had experienced symptoms of PTSD within the previous year, but later notes "no symptoms" in describing its onset.  In addition, the examination report notes the Veteran meets the DSM-IV stressor criterion for a diagnosis of PTSD, but then diagnoses anxiety disorder not otherwise specified.  No rationale was provided for the lack of diagnosis of PTSD, and no etiological opinion was offered regarding anxiety disorder.  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Veteran must be provided a new VA examination to determine whether a diagnosis of PTSD is warranted in accordance with the DSM-IV criteria, and whether any acquired psychiatric disorder may be etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to determine the current nature and etiology of any diagnosed psychiatric disorder, to include PTSD.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.  Based on the examination and review of the record, the examiner should provide a summary of all currently diagnosed acquired psychiatric disorders and answer the following questions:

a. Does the Veteran currently have a diagnosis of PTSD in accordance with the DSM-IV criteria?  If not, please explain why the DSM-IV criteria for such a diagnosis have not been met.

b. If PTSD is diagnosed, the examiner must identify the stressors supporting the diagnosis. The examiner should then opine as to whether it is at least as likely as not (i.e., 50 percent probability) that the Veteran's PTSD is due to fear of hostile military activity? 

For the purposes of this examination, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

c. If a psychiatric disorder other than PTSD is diagnosed, is it at least as likely as not (i.e., probability of 50 percent) that any currently diagnosed acquired psychiatric disorder other than PTSD is etiologically related to the Veteran's active military service?  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


